DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:  “Claim 11, the vehicle” should be “Claim 11, wherein the vehicle”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first conveying apparatus” and “second conveying apparatus” in claims 11 & 16-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, applicant recites a common conveying conduit portion, and a common conveying conduit apparatus. However, it is unclear as how the portion and the apparatus differ from each other. Based on the instant application, it appears that the conduit portion and the conduit apparatus are one and the same and embodied as a simple pipe. As the claim does not appear to differentiate between the two elements, they will be interpreted to be the same element, as seen in Fig.1 of the instant application.
Applicant uses the phrase “signal-transferringly” in claim 17. This is not a common term of art within the field. Accordingly, it is unclear if the claim means the control apparatus merely couples to the valve in a manner to provide a signal to the valve in order to control it or if the valve actually provides a signal to the control apparatus as well. Based on the instant application not disclosing the valve sending any signal to the control apparatus, the limitation will be interpreted to mean that the controller merely controls the valve via a signal.
As to claim 18, applicant recites the “control apparatus is embodied”. It is unclear as to whether the limitation following said phrase is meant to be construed as intended use or if performing the following steps is meant to be positively recited. For examination purposes, it will be interpreted that applicant meant the “the control apparatus is configured” to perform the following steps.
The remaining claims are rejected for dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiberger (DE3803491A1).
As to claim 11, Heiberger discloses a device for cleaning a windscreen of a motor vehicle (title) comprising: a container (Fig.1 either of ref 11 or 12) for stocking an associated liquid; a nozzle (Fig.1 ref 23) for delivering the associated liquid; a first conveying conduit (Fig.1 either of ref 18 or 19) that proceeds from the container to the nozzle and is embodied to direct the associated liquid from the container to the nozzle [0012]; a first conveying apparatus (Fig.1 ref 14 or dashed out pump symbols) that is arranged and embodied to bring about, in the first conveying conduit, a flow of the associated liquid from the container to the nozzle [0012-0013]; a second conveying conduit (Fig.1 ref 15 including ref 17) that is embodied to direct an associated fluid that differs from the associated liquid from an aspiration location toward the nozzle [0012-0013]; a second conveying apparatus (Fig.1 ref 14) that is arranged and embodied to bring about, in the second conveying conduit, a flow of the associated fluid that differs from the associated liquid toward the nozzle [0012-0013]; and a control apparatus for controlling the operation of the first and the second conveying apparatus (inherently present as solenoid valves must be controlled by some controlling portion in order to actuate), the first and the second conveying conduit being constituted, along a common conveying conduit portion (Fig.1 ref 22) located closer to the nozzle, by a common conveying conduit apparatus (Fig.1 ref 22), so that the associated liquid and the associated fluid that differs from the associated liquid flow, at least in the common conveying conduit portion, in the same conveying conduit apparatus [0013], Page 2 of 6wherein the associated fluid that differs from the associated liquid is an associated gas [0012], so that a two-phase flow flows upon simultaneous conveyance of the associated liquid and the associated gas in the common conveying conduit portion [0013]. Assuming arguendo that a control apparatus is not inherently present, one of ordinary skill in the art would have found it to supply one in order to control and automate the process of Heiberger (see MPEP 2144 III). It is noted that the control of first and second conveying apparatus is merely intended use and a skilled artisan would reasonably expect a control apparatus for solenoid valves to be capable of controlling pump(s).
As to claim 12, Heiberger teaches the apparatus of claim 11, wherein the second conveying apparatus is a gas compressor [0012].
As to claim 13, Heiberger teaches the apparatus of claim 12, wherein and the first and second conveying apparatus are the same [0012-0013]. See embodiment in which only an air pump is utilized with multiple solenoid valves (Fig.1 & [0012-0014]).
As to claim 14, Heiberger teaches the apparatus of claim 13, wherein the first conveying conduit opens at an opening location into the second conveying conduit (see Fig.1), the second conveying conduit having a Venturi portion (Fig.1 ref 17) at the opening location so that at the opening location, the associated liquid is conveyable as a result of the Venturi effect out of the container to the nozzle [0013].
As to claim 15, Heiberger teaches the apparatus of claim 11, wherein Heiberger further discloses that feed pumps (Fig.1 dashed out portions, see also [0014]) can be used in place of solenoid valves to provide a configuration with a pump for the liquids and a pump (i.e. Fig.1 ref 14) for the air. The feed pumps read on liquid pumps as the pump liquid to the nozzle (see Fig.1 in conjunction with [0012 & 0014]). Thus, Heiberger also discloses a configuration where the pump is a liquid pump. See embodiment with dashed out pump symbols on lines 18 & 19 [0012-0014].
As to claim 16, Heiberger teaches the apparatus of claim 11, wherein a valve arrangement is arranged in at least one of the first conveying conduit and the second conveying conduit (see Fig.1 refs 16 and similar valves on refs 18 and 19), by way of which arrangement the conveying conduit comprising the valve arrangement can be opened up for flow passage or blocked to prevent flow passage, depending on the operating state of the valve arrangement [0012-0013].
As to claim 17, Heiberger teaches the apparatus of claim 16, wherein the apparatus has solenoid valves [0012-0013], which are well known to be operated via a control signal. Further, the ability of control apparatus to modify the operating state of the solenoid valve is intended use, and a skilled artisan would reasonably expect that a solenoid valve is capable of doing so.
As to claim 21, Heiberger teaches the apparatus of claim 11, wherein the apparatus cleans a windshield of a motor vehicle (see Fig.1 ref 23 spraying on windscreen, also [0009]), thereby indicating a motor vehicle having such washing apparatus for applying the associated liquid to a windshield.


Claim(s) 11-13 & 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US20130092758A1).
As to claim 11, Tanaka discloses a device for cleaning a sensor of a motor vehicle (Figs.1-2, 11, 13, 20-21) comprising: a container (Figs.11, 13, 20-21 ref 20) for stocking an associated liquid; a nozzle (Figs.11, 13, 20-21 ref 13) for delivering the associated liquid; a first conveying conduit (Figs.11, 13, 20-21 ref 18b) that proceeds from the container to the nozzle and is embodied to direct the associated liquid from the container to the nozzle (see Figs.11, 13, 20-21); a first conveying apparatus (see Fig.11 ref 10a, Figs.13 & 20-21 either of ref 10 or 12) that is arranged and embodied to bring about, in the first conveying conduit, a flow of the associated liquid from the container to the nozzle ([0106, 0116], see Figs.20-21 opening of valve allows flow of water); a second conveying conduit (Figs.11, 13, 20-21 ref 18a) that is embodied to direct an associated fluid that differs from the associated liquid from an aspiration location toward the nozzle (see Figs.11, 13, 20-21); a second conveying apparatus (Figs.11, 13, 20-21 ref 10) that is arranged and embodied to bring about, in the second conveying conduit, a flow of the associated fluid that differs from the associated liquid toward the nozzle (see Figs.11, 13, 20-21); and a control apparatus (Figs.20-21 ref 15 or [0109 or 0118]) for controlling the operation of the first and the second conveying apparatus, the first and the second conveying conduit being constituted, along a common conveying conduit portion (Figs.11, 13, or 20 portion of ref 11 after junction of water and air or Fig.21 ref 18a after ref 11) located closer to the nozzle, by a common conveying conduit apparatus (Figs.11 or 13 portion of ref 11 after junction of water and air or Figs.20-21 ref 18a after ref 11), so that the associated liquid and the associated fluid that differs from the associated liquid flow, at least in the common conveying conduit portion, in the same conveying conduit apparatus (see Figs. 12, or 14 or Fig.7 in conjunction with [0240 & 246]), Page 2 of 6wherein the associated fluid that differs from the associated liquid is an associated gas (i.e. water and air), so that a two-phase flow flows upon simultaneous conveyance of the associated liquid and the associated gas in the common conveying conduit portion (see Figs. 12, or 14 or Fig.7 in conjunction with [0240 & 246]). 
As to claim 12, Tanaka teaches the apparatus of claim 11, wherein the second conveying apparatus is a gas compressor (see abstract, air pump reads on gas compressor).
As to claim 13, Tanaka teaches the apparatus of claim 12, wherein and the first and second conveying apparatus are the same (Fig.13 ref 10, [0115]).
As to claim 15, Tanaka teaches the apparatus of claim 11, wherein the first conveying apparatus (Fig.11 ref 10a) conveys liquid through the conduit, thereby reading on a liquid pump [0106].
As to claim 16, Tanaka teaches the apparatus of claim 11, wherein a valve arrangement is arranged in at least one of the first conveying conduit and the second conveying conduit (see Figs.11, 13, 20-21 ref 12 or Fig.20 ref 10d or Fig.21 ref 10f), by way of which arrangement the conveying conduit comprising the valve arrangement can be opened up for flow passage or blocked to prevent flow passage, depending on the operating state of the valve arrangement (this is the inherent function of a valve).
As to claim 17, Tanaka teaches the apparatus of claim 16, wherein the valve arrangement is coupled to the control apparatus (see Figs.20-21, [0109 or 118])
As to claim 18, Tanaka teaches the apparatus of claim 11, wherein the control apparatus only blows air after delivery of the liquid (see Figs. 12, or 14 or Fig.7 in conjunction with [0240 & 246]).
As to claim 19, Tanaka teaches a method for the apparatus of claim 11 wherein the first and second conveying conduits are flow through capable (see Figs.11, 13 & 20-21 in conjunction with Figs. 12, or 14 or Fig.7 in conjunction with [0240 & 246]); the first and second conveying apparatus operated simultaneously to supply liquid and gas to the nozzle through the common conveying conduit (Figs. 12, or 14 or Fig.7, valve and pump, or pump and additional pump, are open at the same); terminating the liquid supply and only conveying air for a predetermined period of time (Figs. 12, or 14 or Fig.7, see valve closed but pump still on for a period of time).
As to claim 20, Tanaka teaches the method of claim 19, including a valve arrangement (Fig.11 ref 12) within the first conveying conduit to block or allow flow (see Fig.12 and [0109]).
As to claim 21, Tanaka teaches the apparatus of claim 11, wherein the apparatus cleans a sensor mounted on a motor vehicle (see Figs.11, 13, 20-21), thereby indicating a motor vehicle (see Figs.1 & 22) having such washing apparatus for applying the associated liquid to a sensor. See also [0003] indicating the cleaning of a vehicle rear camera, which is present on a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiberger (DE3803491A1) in view of Schmidt (US20180272998A1).
As to claims 18-20, Heiberger teaches the apparatus of claim 11, wherein the method of use for the apparatus comprises the second and first conveying conduits being flow through capable to supply air and gas to the nozzle by operation of the conveying apparatuses and the presence of valve for opening and blocking flow in the conduit(s) (see [0012-0013]). Heiberger does not teach stopping of liquid and blowing of air after the mixture, however such a feature would have been obvious in view of Schmidt.
Schmidt discloses an art related vehicle washing apparatus (see Fig.3), wherein a computer (Fig.1 ref 110) is utilized to actuate cleaning of vehicle component (see Fig.5 also [0047-0048]). The computer provides control over valves for supplying fluid to a nozzle [0048] and operates the apparatus such that both fluid and air are supplied to a nozzle (Fig.5 ref 515, [0054 & 0061-0062]), then the computer terminates the liquid supply (Fig.5 ref 525, [0063-0064]), and continues to convey gas to the nozzle for a predetermined time after the liquid supply has stopped (Fig.5 refs 530 & 535, [0065-0067]). Such an operation allows for automated drying of any liquid that remains after the mixed air and liquid supply [0055].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Heiberger to include a controller and the control process of Schmidt (i.e. computer control of valves and air supply) in order to automatically spray mixed liquid and air and then dry said surface by stopping the liquid supply and continuing the air supply (Schmidt [0055]).

Claim(s) 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiberger (DE3803491A1) in view of Schmidt (US20180272998A1). The following alternative rejection is provided assuming arguendo that a control apparatus is neither inherent nor obvious in view of Heiberger alone.
As to claims 11 & 18-20, Heiberger discloses a device for cleaning a windscreen of a motor vehicle (title) comprising: a container (Fig.1 either of ref 11 or 12) for stocking an associated liquid; a nozzle (Fig.1 ref 23) for delivering the associated liquid; a first conveying conduit (Fig.1 either of ref 18 or 19) that proceeds from the container to the nozzle and is embodied to direct the associated liquid from the container to the nozzle [0012]; a first conveying apparatus (Fig.1 ref 14 or dashed out pump symbols) that is arranged and embodied to bring about, in the first conveying conduit, a flow of the associated liquid from the container to the nozzle [0012-0013]; a second conveying conduit (Fig.1 ref 15 including ref 17) that is embodied to direct an associated fluid that differs from the associated liquid from an aspiration location toward the nozzle [0012-0013]; a second conveying apparatus (Fig.1 ref 14) that is arranged and embodied to bring about, in the second conveying conduit, a flow of the associated fluid that differs from the associated liquid toward the nozzle [0012-0013]; and the first and the second conveying conduit being constituted, along a common conveying conduit portion (Fig.1 ref 22) located closer to the nozzle, by a common conveying conduit apparatus (Fig.1 ref 22), so that the associated liquid and the associated fluid that differs from the associated liquid flow, at least in the common conveying conduit portion, in the same conveying conduit apparatus [0013], Page 2 of 6wherein the associated fluid that differs from the associated liquid is an associated gas [0012], so that a two-phase flow flows upon simultaneous conveyance of the associated liquid and the associated gas in the common conveying conduit portion [0013]. 
Heiberger does not disclose a control apparatus being present, although one of ordinary skill in the art would reasonably expect that there is some control apparatus present in order to control the solenoid valves [0012-0013]. Further, controllers for controlling valves and pumps are well known in the art as evidenced by Schmidt.
Schmidt discloses an art related vehicle washing apparatus (see Fig.3), wherein a computer (Fig.1 ref 110) is utilized to actuate cleaning of vehicle component (see Fig.5 also [0047-0048]). The computer provides control over the compressor (Fig. 2 ref 295, [0047 & 0053-0055]) and valve (Fig.2 ref 280, [0049 & 0054-0055]) for supplying fluid to a nozzle [0048] and operates the apparatus such that both fluid and air are supplied to a nozzle (Fig.5 ref 515, [0054 & 0061-0062]), then the computer terminates the liquid supply (Fig.5 ref 525, [0063-0064]), and continues to convey gas to the nozzle for a predetermined time after the liquid supply has stopped (Fig.5 refs 530 & 535, [0065-0067]). Such an operation allows for automated control of a cleaning process and drying of any liquid that remains after the mixed air and liquid supply [0055].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Heiberger to include a controller and the control process of Schmidt (i.e. computer control of valves and air supply) in order to control the cleaning process and automatically spray mixed liquid and air and then dry said surface by stopping the liquid supply and continuing the air supply (Schmidt [0055]).
As to claim 12, Modified Heiberger teaches the apparatus of claim 11, wherein the second conveying apparatus is a gas compressor (Heiberger [0012]).
As to claim 13, Modified Heiberger teaches the apparatus of claim 12, wherein and the first and second conveying apparatus are the same (Heiberger [0012-0013]). See embodiment in which only an air pump is utilized with multiple solenoid valves (Heiberger Fig.1 & [0012-0014]).
As to claim 14, Modified Heiberger teaches the apparatus of claim 13, wherein the first conveying conduit opens at an opening location into the second conveying conduit (see Heiberger Fig.1), the second conveying conduit having a Venturi portion (Heiberger Fig.1 ref 17) at the opening location so that at the opening location, the associated liquid is conveyable as a result of the Venturi effect out of the container to the nozzle (Heiberger [0013]).
As to claim 15, Modified Heiberger teaches the apparatus of claim 11, wherein Heiberger further discloses that feed pumps (Heiberger Fig.1 dashed out portions, see also [0014]) can be used in place of solenoid valves to provide a configuration with a pump for the liquids and a pump (i.e. Heiberger Fig.1 ref 14) for the air. The feed pumps read on liquid pumps as the pump liquid to the nozzle (see Fig.1 in conjunction with [0012 & 0014]). Thus, Heiberger also discloses a configuration where the pump is a liquid pump. See embodiment with dashed out pump symbols on lines 18 & 19 (Heiberger [0012-0014]).
As to claim 16, Modified Heiberger teaches the apparatus of claim 11, wherein a valve arrangement is arranged in at least one of the first conveying conduit and the second conveying conduit (see Heiberger Fig.1 refs 16 and similar valves on refs 18 and 19), by way of which arrangement the conveying conduit comprising the valve arrangement can be opened up for flow passage or blocked to prevent flow passage, depending on the operating state of the valve arrangement (Heiberger [0012-0013]).
As to claim 17, Modified Heiberger teaches the apparatus of claim 16, wherein the apparatus has solenoid valves (Heiberger [0012-0013]), which are well known to be operated via a control signal. Further, the ability of control apparatus to modify the operating state of the solenoid valve is intended use, and a skilled artisan would reasonably expect that a solenoid valve is capable of doing so.
As to claim 21, Modified Heiberger teaches the apparatus of claim 11, wherein the apparatus cleans a windshield of a motor vehicle (see Heiberger Fig.1 ref 23 spraying on windscreen, also [0009]), thereby indicating a motor vehicle having such washing apparatus for applying the associated liquid to a windshield.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka(US20130092758A1) in view of Heiberger (DE3803491A1).
As to claim 14, Tanaka teaches the apparatus of claim 13, but does not disclose a venturi device, however such a feature would have been obvious in view of Heiberger.
Heiberger disclose an art related vehicle washing apparatus (see Fig.1), wherein a known alternative to providing multiple pumps is to utilize a venturi portion (Fig.1 ref 17, [0012-0013]). The venturi portion is provided within a second conduit (Fig.1 see lines from ref 14 to ref 17, including ref 17 itself) that is located at a portion where the first conduit opens to the second conduit. Incorporating a venturi portion at a junction point obviates the need for extra pumps [0020]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Tanaka to utilize a venturi portion in order to reduce the number of pumps required thereby reducing costs.

The following alternative rejection to claim 15 is provided assuming arguendo that an air pump that conveys liquid is not considered to be a liquid pump.
As to claim 15, Tanaka teaches the apparatus of claim 11, but does not disclose the first conveying apparatus as a liquid pump. However, it is well-known to provide pumps to pump liquids, as evidenced by Heiberger.
Heiberger disclose an art related vehicle washing apparatus (see Fig.1), wherein a known way to supply liquid through a conduit to a nozzle is to provide a pump (see Fig.1 dashed pump portions, also [0014]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Tanaka to utilize a liquid pump in place of the additional air pump. It is in the purview of a skilled artisan to utilize one known pump for supplying fluid with another known pump for supplying fluid. Further, liquid pumps are so well-known in the art, that a person having ordinary skill in the art would have found it obvious to try utilizing a liquid pump with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlueter (US20070186956A1) discloses an air and liquid mixing apparatus for cleaning a vehicle (see Figs.2-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (CN204998495U) discloses a venturi system for cleaning vehicles which mixes water and air prior to a nozzle (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn (US20200114880A1) discloses a cleaning device for a sensor on a vehicle (Abstract, [0002]) having air and liquid paths which mix together to spray to a nozzle (Fig.1) and valves that are electrically controlled [0035].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gokan (US20150151722A1) and Gokan (US20150203077A1) disclose a camera cleaning device for vehicles which mixes air and water prior to ejection from a nozzle and also blows air alone after the mixture (see all Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higuchi (US20180339680A1) discloses a camera cleaning apparatus for a vehicle (Figs.2-3), wherein an air pump and liquid pump are activated together and air is blown after simultaneous action has ended (Fig.6B). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irie (US20150203076A1) discloses a lens cleaning apparatus having a liquid pump, air pump, liquid reservoir, nozzle and corresponding conduits (see Figs.13-16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20190210570A1) discloses a sensor cleaning apparatus having a liquid pump, compressor, valve, venturi, nozzle, and related conduits (see Figs.4-7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US20150183406A1) discloses a vehicle and sensor cleaner (Figs.1-2) having an air pump, liquid pump, valve, nozzle, conduit, controller (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711